10/12/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0159


                                      DA 22-0159
                                   _________________

PERKINS FAMILY HOLDINGS, LLC,
a Montana Limited Liability Company,

             Plaintiff and Appellant,
      v.
                                                                   ORDER
THE TILE GUYS, LLC, AND MARSHAL
RAY BUTTERFIELD, an individual,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Heidi Ulbricht, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 October 12 2022